Arterburn, Chief Justice.
The appellant was charged with murder in the first degree and convicted of murder in the second degree and sentenced to imprisonment in the Indiana State Prison for life.
The only assigned errors are that the verdict of the jury is contrary to law and is not sustained by sufficient evidence. The attorney for the appellant has striven greatly and at great length and we may add, competently, in attempting to present error for review, but has shown none.
This is one of those cases in which an appeal has been forced to be presented to this Court at taxpayers’ expense and at time-consuming efforts on the theory that every defendant is entitled to appeal from the trial court to this Court, regardless of merit or any substantial question to be presented. We do not criticize appellant’s attorney. We can only commend him for his frankness and honesty in the argument and discussion of the matter on appeal. In other words, he was performing his duty in giving the appellant his appeal, even though, when he reached this Court, he was frank enough to admit that we would practically have to weigh the evidence in order to reverse the case.
The evidence shows that the appellant burst in the door of the residence of the deceased and attacked her. There was evidence of previous threats by the appellant to kill the victim. She died of stab wounds immediately following the attack. In our opinion, the argument of self-defense or that the evidence did not warrant a verdict of guilty beyond a reasonable doubt, have no substantial support in the evidence. We find the evidence supports the verdict and is not contrary to law. The trial court committed no error.
Judgment is affirmed.
Jackson, J., concurs in result.
Note.—Reported in 223 N. E. 2d 899.